Citation Nr: 1132838	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  08-09 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, The Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a sciatic nerve disorder.

2.  Entitlement to service connection for a left knee disorder.


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to January 1986 and from June 1992 to June 1995.  Thereafter, she was a member of and the U.S. Army Reserve, during which she performed periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, The Commonwealth of Puerto Rico, which denied the benefits sought on appeal.  The Board's initial review of this appeal in June 2010 noted that a July 1996 rating decision denied entitlement to service connection for cervical and lumbar spine disorders.  Upon receipt and review of additional service treatment records not previously considered, the June 2010 Board decision allowed entitlement to service connection for a cervical spine disorder and remanded the lumbar spine claim for further development.  A July 2010 rating decision executed the June 2010 Board decision and assigned an initial 10 percent rating for the cervical spine disorder, effective in June 1995.  See 38 C.F.R. § 3.156(c)(1)(i) (2010).  A September 2010 letter informed the Veteran of the decision.

The Veteran indicated on her substantive appeal (VA Form 9) that she desired a Travel Board hearing.  Her July 2008 response to the June 2008 RO acknowledgement of her request, however, informed the RO that she withdrew her hearing request, and the Veteran requested her appeal be forwarded to the Board as soon as possible.  See 38 C.F.R. § 20.704(e) (2010).

In June 2010, as noted earlier, the Board remanded the case to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional development.  The AMC/RO completed the additional development as directed, granted the lumbar spine claim but continued to deny the left knee and sciatica claims, and returned the case to the Board for further appellate review.

A July 2011 rating decision granted service connection for lumbar spine disorder with an initial 10 percent rating, effective December 2005.  An AMC letter, also dated in July 2011, informed the Veteran of the decision.  There is no indication in the claims file that the Veteran appealed either the assigned initial rating or effective date for the cervical and lumbar spine allowances.  Hence, neither the cervical nor lumbar spine claim is before the Board, and neither will be addressed in the decision below.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and the effective date).


FINDINGS OF FACT

1.  The AMC/RO completed the additional development as directed in the June 2010 Board remand.

2.  The preponderance of the probative evidence indicates that a current left knee disorder is not related to an disease or injury in-service (to include ACDUTRA and INACDUTRA), or to a service-connected disability.  
3.  The preponderance of the probative evidence indicates that there is no currently diagnosed sciatic nerve disorder.


CONCLUSIONS OF LAW

1.  A left knee disorder, to include degenerative changes, was not incurred in active service, ACDUTRA or INACDUTRA, nor may it be presumed to have been incurred in or aggravated by active service.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107(b) (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.6(a) and c(3), 3.159, 3.303, 3.307, 3.309(a) (2010).

2.  A sciatic nerve disorder was not incurred in active service, ACDUTRA or INACDUTRA, nor may it be presumed to have been incurred in or aggravated by active service.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.6(a) and c(3), 3.159, 3.303, 3.307, 3.309(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the decision appealed, VA notified the Veteran in February 2006 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  See 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).   The letter was time-compliant but not content-compliant, as it did not inform the Veteran how disability ratings and effective dates are assigned in the event service connection is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Nonetheless, the Board finds the omission did not prejudice the Veteran in the pursuit of her claim.

Initially, the Board notes that a March 2006 RO letter informed the Veteran how disability ratings and effective dates are assigned.  Secondly, the statement of the case explained why the Veteran's claims were denied and what evidence was needed to prove the claims.  Thirdly, the evidence of record clearly shows the Veteran had a reasonable opportunity to participate in the decision process on her claims at all stages.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Finally, in the decision below, the Board denies the claims; so the assignment of a disability rating or effective date is moot.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  While the Veteran may not have received full notice prior to the initial decision, as found above, after notice was provided, she was afforded a meaningful opportunity to participate in the adjudication of the claims, and the claims were reviewed on a de novo basis, as noted in the statement of the case and supplemental statements of the case.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See id.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Applicable Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis or certain diseases of the central nervous system becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§  3.307, 3.309(a).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Analysis

Service treatment records note the Veteran's December 1983 complaints of aching over most of her body.  Physical examination revealed no positive findings, and x-rays were within normal limits.  The impression was upper respiratory infection.  That also was the case in June 1984, when the Veteran complained of bilateral knee and finger pain.  Physical examination revealed no positive findings of the knees.  A January 1985 entry notes complaints of back and lower extremity pain.  By "pain," however, the Veteran meant cramps.  There were no findings as to the knees.  In September 1985 the Veteran was involved in a motor vehicle accident.  She did not complain of knee or any neurological involvement, and physical examination revealed multiple contusions.

Reports of Medical History of February 1983, and April and November 1985, reflect that the Veteran denied any history of arthritis, knee problems, or neuritis.  The February 1983 Report Of Medical Examination reflects that the Veteran's lower extremities and neurological areas were assessed as normal.  The April 1985 Report Of Medical Examination For Separation, also notes that the Veteran's lower extremities and neurological areas were assessed as normal.  Further, a November 1985 Report Of Medical Examination also notes that the Veteran's lower extremities and neurological areas were assessed as normal.

The evidence set forth above shows that there was no medical evidence of either a left knee or neurological disorder at the time the Veteran separated from active service in 1995.  There is no evidence, and the Veteran does not assert, that arthritis or a neurological disorder manifested to at least a compensable degree during her active service or within one year of her separation.  Thus, there is no factual basis for service connection on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309(a).

The Veteran asserts that she injured her left knee and developed neurological symptoms secondary to injuries she sustained during tours of INACDUTRA in June 2002 and September 2004.  The preponderance of the evidence, however, shows that, while the Veteran did sustain minor knee trauma in June 2002, her current disorder is not a residual of that incident.

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d) (2010).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state.  38 U.S.C.A. §§ 101(22), 316, 502, 503, 504, 505; 38 C.F.R. § 3.6(c)(3).  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106.

The Veteran asserts that it started raining in June 2002 while she was on the firing range.  While running to shelter she slipped and fell under the weight of the equipment she was carrying.  The December 2005 official Line Of Duty Certificate reflects that the Veteran was in fact performing a tour of duty when the incident occurred.  It also reflects that she injured her left knee, and she sought medical attention some time later at a VA clinic.  The November 2011 VA examination report reflects that the examiner conducted a review of the claims file as part of the examination.  The examiner noted that an August 2002 entry noted the Veteran complained of low back pain and pain in both ankles since the prior two weeks.  The examiner also noted that a September 2004 entry indicated the Veteran fell while setting up a hospital.  She fell on her buttocks, elbow, and right shoulder.  The examiner noted further that December 2005 knee x-rays revealed minimal left patellofemoral degenerative osteoarthritis.

At the 2011 examination the Veteran reported that her initial left knee pain was not due to trauma, and it started in 2001.  She said it had gotten better but then the 2004 fall exacerbated it.  The Veteran reported that, the day of the examination, her left knee pain was mild and occasional, perhaps once a month.  She denied any symptoms of instability, locking, or giving away.  The examiner noted that there was no deformity of the left knee or evidence of constitutional symptoms of arthritis, or incapacitating episodes of arthritis.  Physical examination revealed crepitus but no grinding.  There was no evidence of a mass behind the knee, instability, or patellar instability.  There was no meniscus abnormality.  Examination on range of motion revealed left knee range of motion of 0 to 130 degrees with no objective evidence of pain on active motion.  Repetitive use testing did not change those values.  Anterior and posterior drawer tests were negative, as were valguus and varus instability tests.  McMurray's sign also was negative.

The examiner noted September 2001 knee x-rays were interpreted as having shown a normal study.  A January 2006 x-ray report reflected that a recent earlier x-ray showed minimal degenerative joint disease, but did not note whether it was at the hip or knee.  The x-ray also revealed a cyst at the posterior aspect of the lateral femoral condyle, and further study was suggested.

Based on the review of the claims file and the examination of the Veteran, the examiner opined it was not at least as likely as not that the Veteran's currently diagnosed left knee disorder is causally connected to her accidents of June 2002 and September 2004.  The examiner observed that, while the reserve records documented the reported left knee trauma in June 2002, there was no other left knee complaint until March 2004, when the Veteran complained of a burning sensation.  Further, the examiner noted, it was not until a November 2005 x-ray that treatment was started for a left knee disorder, three years after the reported June 2002 trauma.  In light of those factors, the examiner opined the June 2002 trauma was an acute and transitory event that resolved without sequele, and the Veteran's current minimal left patellar degenerative arthritis is most probably due to normal progression secondary to the aging process.
The Board finds the examiner's opinion is fully supported by the other evidence of record.  The Board notes that, while the December 2005 LOD report reflects the Veteran hurt her left knee in June 2002, the August 2002 entry of her VA physician made no mention of the knee but noted the Veteran complained of bilateral ankle pain.  As concerns the September 2004 fall, the Veteran did not report involvement of her left knee at all, but that she hurt her buttocks and shoulder.  In sum, while the Veteran has a currently diagnosed left knee disorder, which satisfies the first requirement for service connection, the medical evidence of record shows there is no causal connection between the disorder and the Veteran's active service.  Thus, the Board finds that the preponderance of the evidence is against the claim.  38 C.F.R. §§ 3.6(a) and c(3), 3.303.  The benefit sought on appeal is denied.

As noted earlier, the Veteran is now service connected for a lumbar spine disorder.  The August 2002 VA outpatient entry reflects that straight leg raising was positive bilaterally.  A February 2006 electromyograph revealed evidence of left L4-S1 rami irritability but no electrodiagnostic evidence of L5-S1 lumbar radiculopathy.  The November 2010 VA examination report reflects that the Veteran complained of numbness and parastheasias.  Neurological examination revealed normal knee jerk and ankle reflexes at 2+ and normal Babinski.  Vibration, position sense, pinprick, and light touch, sensation were normal.  Motor examination revealed normal strength at 5/5.  There was no evidence of muscle atrophy.  The examiner diagnosed mild lower lumbar spine degenerative disc disease and opined there was no evidence of left lumbar radiculopathy.  The examiner noted further that there was no clinical evidence of a sciatic nerve disorder as of the day of the examination.

The Board notes the Veteran's assertions and acknowledges her competency to provide evidence of her subjective symptoms.  See 38 C.F.R. § 3.159(a)(2).  While the average lay person may in fact be qualified by experience and visual observation to diagnose certain disorders, i.e., varicose veins, the Board finds that diagnosing sciatica or lumbar spine radiculopathy requires the special training and experience of a medical professional.  See Jandrea, 492 F. 3d 1372.  Hence, the Board rejects the Veteran's assertions and finds the examiner's opinion more reliable on the issue whether the Veteran currently manifests radiculopathy.

In the absence of a currently diagnosed sciatic nerve disorder, the Board is constrained to deny the claim, as the first requirement for service connection is not present.  38 C.F.R. §§ 3.6(a) and c(3), 3.303.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999). 


ORDER

Entitlement to service connection for a sciatic nerve disorder is denied.

Entitlement to service connection for a left knee disorder is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


